 1   Alden J. Parker, State Bar No. 196808
     Email: aparker@fisherphillips.com
 2   William R.H. Mosher, State Bar No. 228253
     Email: wmosher@fisherphillips.com
 3   Natalie B. Fujikawa, State Bar No. 28412
     Email: nfujikawa@fisherphillips.com
 4   FISHER & PHILLIPS LLP
     621 Capitol Mall, Suite 1400
 5   Sacramento, CA 95814
     Telephone: (916) 210-0400
 6   Facsimile: (916) 210-0401

 7   Attorneys for Plaintiff and Cross-Defendants
     PEO Experts CA, Inc., dba Bixby Zane Insurance
 8   Services; Bixby Zane, Inc.; Jason Crawford; Brad
     Worley; Workforce Business Services, Inc., Workforce
 9   Business Services CA, LLC; and Robert Kelly

10
                              IN THE UNITED STATES DISTRICT COURT
11
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
12
     PEO EXPERTS CA, INC., dba BIXBY ZANE            Case No. 2:17-CV-00318-KJM-CKD
13   INSURANCE SERVICES, a California
14   corporation,                                    STIPULATION FOR PERMANENT
                                                     INJUNCTIVE RELIEF; ORDER
15                   Plaintiff,

16           vs.
17

18   MICHAEL CRAIG ENGSTROM, an
     individual; CHRISTOPHER IGNAZIO
19   LONGO, an individual; RYAN WAKEFIELD,
     an individual; JENNIFER ENGSTROM, an
20   individual; MICHAEL ENGSTROM, INC., a
21   California corporation; B&C LOC, INC., a
     California corporation; PEO ADVISORS OF
22   CA, INC., a California corporation; and
     FREEDOM RISK INSURANCE SERVICES, a
23   business entity form unknown,
24
                     Defendants.
25

26   AND ALL CROSS-RELATED ACTIONS.

27

28

                        STIPULATION FOR PERMANENT INJUNCTIVE RELIEF; ORDER
     FP 36117653.2
 1           Plaintiff/Cross-Defendants PEO EXPERTS CA, INC., dba BIXBY ZANE INSURANCE

 2   SERVICES (“Bixby Zane” or “Plaintiff”), BIXBY ZANE, INC. (“BZ Inc.), JASON

 3   CRAWFORD (“Crawford”), BRAD WORLEY, WORKFORCE BUSINESS SERVICES, INC.

 4   (“WBS”), WORKFORCE BUSINESS SERVICES CA, LLC (“WBS CA”), and ROBERT

 5   KELLY (“Kelly”) (collectively “Plaintiff/Cross-Defendants”) on the one hand; and

 6   Defendants/Cross-Complainant RYAN WAKEFIELD (“Wakefield”) and WAKEFIELD

 7   TWELVE, INC. dba FREEDOM RISK INSURANCE SERVICES (“Freedom Risk”)

 8   (collectively “Defendants/Cross-Complainants”) on the other hand, stipulate and agree as

 9   follows:

10           1.      Plaintiff/Cross-Defendants and Defendants/Cross-Complainants hereby consent

11   to the exercise of jurisdiction by the United States District Court, Eastern District of California,

12   in particular United States Magistrate Judge Carolyn Delaney, with regard to these proceedings,

13   this Stipulation, and any orders entered pursuant to this Stipulation.

14           2.      On February 14, 2017, Bixby Zane filed a Complaint against Wakefield, J.

15   Freedom Risk and others in the United States District Court, Eastern District of California, Case

16   Number       2:17-cv-00318-KJM-CKD,       asserting   the   following    causes   of   action:   (1)

17   misappropriation of trade secrets in violation of the Defend Trade Secrets Act (18 U.S.C. § 1836);

18   (2) misappropriation of trade secrets in violation of the California Uniform Trade Secrets Act

19   (Cal. Civ. Code, §§ 3426.1, et seq.; (3) breach of confidence; (4) breach of fiduciary duty and

20   duty of loyalty; (5) tortious interference with economic relations; (6) conversion; (7) civil

21   conspiracy; and (8) unfair competition in violation of Cal. Bus. & Prof. Code, §§ 17200, et seq.

22   (the “Complaint”).

23           3.      On May 19, 2017, the Court issued an Order granting Plaintiff’s Motion for

24   Preliminary Injunction against Wakefield and Freedom Risk (Dkt. 50), which enjoined and

25   restrained Wakefield and Freedom Risk from engaging in, committing, or performing directly or

26   indirectly any of the following acts:

27                   a.      Using, disclosing, disseminating, distributing, leaking, publishing, selling

28   or transferring to or sharing with any person whatsoever, directly or indirectly, any of Plaintiff’s

                          STIPULATION FOR PERMANENT INJUNCTIVE RELIEF; ORDER
     FP 36273261.1
 1   “Trade Secret Information,” defined as Plaintiff’s proprietary pricing information, proprietary

 2   commission agreements, proprietary customer and broker contact information, proprietary

 3   Salesforce reports, proprietary customer submission information, and proprietary information

 4   about the relationship between Plaintiff and the PEOs it does business with, and particularly:

 5                              i.   From directly or indirectly, on his own or his company’s behalf, or

 6   on behalf of any other person, entity or firm, using Plaintiff’s Trade Secret Information in

 7   undertaking or assisting in the solicitation of any of Plaintiff’s clients or brokers;

 8                             ii.   From directly or indirectly, on his own or his company’s behalf, or

 9   on behalf of any other person, entity or firm, undertaking or assisting in the solicitation or contact

10   with WBS for a period of three (3) years from the filed date of this order;

11                   b.      Accessing, viewing, opening, or reviewing in any way any and all of

12   Plaintiff’s electronically stored information in Wakefield’s possession, custody, or control,

13   pending Defendants’ complete verified destruction of all such information, including accessing,

14   viewing, opening or reviewing the emails, attachments, and documents in any of Defendants’

15   business or personal email accounts or personal computers and other electronic devices identified

16   in Plaintiff’s Motion for Preliminary Injunction and declarations in support thereof.

17           4.      On August 26, 2019, the Parties engaged in mediation with Mediator Mark

18   LeHocky, where the Parties were able to resolve all claims and issues among them and have

19   executed a Settlement Agreement and Release (the “Settlement Agreement”), in which this

20   Stipulation is expressly referenced as Exhibit A.

21           5.      The Parties hereby stipulate to the following: (1) that Wakefield had an agreement

22   during his employment that prohibits the use of Plaintiff’s trade secret/confidential proprietary

23   information, (2) that Wakefield had access to Plaintiff’s trade secret/confidential proprietary

24   information while employed with Plaintiff, (3) that Wakefield had access to trade

25   secret/confidential proprietary information of Plaintiff following his resignation from

26   employment with Plaintiff, and (4) such information could be used to attempt to solicit a business

27   deal with WBS and/or WBS CA or WBS and/or WBS CA’s clients.

28   ///

                          STIPULATION FOR PERMANENT INJUNCTIVE RELIEF; ORDER
     FP 36273261.1
 1           6.      In order to remediate the above conduct and/or protect against Wakefield’s use of

 2   Plaintiff’s trade secret/confidential proprietary information in the future, Plaintiff/Cross

 3   Defendants and Wakefield, on behalf of himself and Freedom Risk agree to the following

 4   provisions:

 5                   a.      Wakefield and Freedom Risk, on behalf of themselves and any entities in

 6   which Wakefield has direct or indirect ownership, has returned and/or destroyed any documents

 7   or information that he acquired while employed with Plaintiff or after his employment ended to

 8   Plaintiff;

 9                   b.      Wakefield and Freedom Risk shall be permanently prohibited from using,

10   disclosing, disseminating, distributing, leaking, publishing, selling or transferring to or sharing

11   with any person whatsoever, directly or indirectly, any of Plaintiff’s “Trade Secret Information,”

12   defined as Plaintiff’s proprietary pricing information, proprietary commission agreements,

13   proprietary customer and broker contact information, proprietary Salesforce reports, proprietary

14   customer submission information, and proprietary information about the relationship between

15   Plaintiff and the PEOs it does business with (notwithstanding the foregoing, however, Trade

16   Secret Information shall not include information that: (i) is or becomes publicly available; or (ii)

17   is independently developed by Wakefield, as can be demonstrated by written records or other

18   reasonable evidence, without reference to or use of the Trade Secret Information), and

19   particularly:

20                             i.   Wakefield shall not, directly or indirectly, on his own or his

21   company’s behalf, or on behalf of any other person, entity or firm he has a direct or indirect

22   ownership interest in, contact WBS or WBS CA LLC for a period of ten (10) years following

23   August 26, 2019;

24                            ii.   Wakefield shall not directly or indirectly, on his own or his

25   company’s behalf, or on behalf of any other person, entity or firm he has a direct or indirect

26   ownership interest in, contact WBS’ or WBS CA LLC’s clients for a period of ten (10) years

27   following August 26, 2019;

28   ///

                          STIPULATION FOR PERMANENT INJUNCTIVE RELIEF; ORDER
     FP 36273261.1
 1           7.      No modification or waiver of this Stipulation shall be deemed effective, unless it

 2   is in writing and signed by all Parties to this Stipulation, including Plaintiff/Cross-Defendants

 3   and Wakefield, Freedom Risk, or their respective counsel.

 4           8.      Plaintiff/Cross-Defendants shall be entitled to recover reasonable attorneys’ fees

 5   and costs incurred in enforcing this Stipulation for Permanent Injunctive Relief.

 6           9.      The Court shall retain and reserve jurisdiction over the Parties to this Stipulation,

 7   including over Wakefield and Freedom Risk, and over the subject matter of this action, for the

 8   purposes of enforcing this Stipulation.

 9           10.     The Stipulation may be executed in one or more counterparts, each of which shall

10   be deemed an original, and all of which together shall constitute one and same instrument.

11   IT IS SO STIPULATED.

12   Dated: _______________, 2019                   PEO EXPERTS CA, INC., dba BIXBY ZANE
                                                    INSURANCE SERVICES
13

14                                                  By: __________________________________

15                                                  Print Name: ___________________________
16                                                  Title: ________________________________
17

18   Dated: _______________, 2019                   BIXBY ZANE, INC.

19                                                  By: __________________________________
20                                                  Print Name: ___________________________
21
                                                    Title: ________________________________
22

23   Dated: _______________, 2019                   WORKFORCE BUSINESS SERVICES
24                                                  By: __________________________________
25
                                                    Print Name: ___________________________
26
                                                    Title: ________________________________
27   ///
28
     ///

                        STIPULATION FOR PERMANENT INJUNCTIVE RELIEF; ORDER
     FP 36273261.1
 1   Dated: _______________, 2019          WORKFORCE BUSINESS SERVICES CA, LLC
 2
                                           By: __________________________________
 3
                                           Print Name: ___________________________
 4
                                           Title: ________________________________
 5

 6
     Dated: _______________, 2019          ____________________________________
 7                                         ROBERT KELLY

 8
     Dated: _______________, 2019          ____________________________________
 9
                                           RYAN WAKEFIELD
10

11   Dated: _______________, 2019          FREEDOM RISK INSURANCE SERVICES
12                                         By: __________________________________
13
                                           Print Name: ___________________________
14
                                           Title: ________________________________
15

16   Dated: _____________, 2019     FISHER & PHILLIPS LLP
17

18                                  By: __________________________________
                                        Alden J. Parker
19
                                        Attorneys for Plaintiff/Cross-Defendants
20                                      PEO Experts CA, Inc., dba Bixby Zane Insurance
21                                      Services; Bixby Zane, Inc.; Jason Crawford; Brad
                                        Worley; Workforce Business Services, Inc., Workforce
22                                      Business Services CA, LLC; and Robert Kelly

23
                                    SMITH, McDOWELL & POWELL, ALC
24

25
     Dated: _____________, 2019     By: __________________________________
26                                      C. Jason Smith

27                                      Attorneys for Defendants/Cross-Complainant
                                        Ryan Wakefield and Freedom Risk Insurance Services
28

                     STIPULATION FOR PERMANENT INJUNCTIVE RELIEF; ORDER
     FP 36273261.1
 1                                                  ORDER

 2           Pursuant to the Parties’ Stipulation, IT IS HEREBY ORDERED THAT:

 3           1.      Defendants/Cross-Complainants WAKEFIELD (“Wakefield”) and FREEDOM

 4   RISK shall destroy any and all electronic copies of any documents or information, including all

 5   information obtained during this litigation, they have regarding or relating in any way to Plaintiff

 6   and all of the Cross-Defendants within 14 days of this Order and Wakefield’s counsel shall not

 7   provide Wakefield any Trade Secret Information in its possession, custody or control;

 8           2.      Defendants/Cross-Complaints WAKEFIELD and FREEDOM RISK shall be

 9   permanently prohibited from using, disclosing, disseminating, distributing, leaking, publishing,

10   selling or transferring to or sharing with any person whatsoever, directly or indirectly, any of

11   Plaintiff’s “Trade Secret Information,” defined in paragraph 6(b) above;

12           3.      Defendants/Cross-Complaints WAKEFIELD and FREEDOM RISK shall not

13   contact, directly or indirectly, on his own or his company’s behalf, or on behalf of any other

14   person, entity or firm he has a direct or indirect ownership interest in, WBS or WBS CA LLC for a

15   period of ten (10) years following August 26, 2019;

16           4.      Defendants/Cross-Complaints WAKEFIELD and FREEDOM RISK shall not

17   contact, directly or indirectly, on his own or his company’s behalf, or on behalf of any other

18   person, entity or firm he has a direct or indirect ownership interest in, WBS’ or WBS CA LLC’s clients

19   for a period of ten (10) years following August 26, 2019.

20           PURSUANT TO STIPULATION, IT IS SO ORDERED.
21   DATED: November 15, 2019.
22

23
                                                           UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                         STIPULATION FOR PERMANENT INJUNCTIVE RELIEF; ORDER
     FP 36273261.1
